NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
                not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit


                                           05-5121



                                     ROBERT CURTIS,

                                                           Plaintiff-Appellant,

                                               v.


                                     UNITED STATES,

                                                          Defendant-Appellee.


                            __________________________

                            DECIDED: November 14, 2005
                            __________________________


Before NEWMAN, MAYER, and BRYSON, Circuit Judges.

PER CURIAM.

       Robert Curtis appeals the order of the United States Court of Federal Claims,

Curtis v. United States, No. 03-CV-1247 (Fed. Cl. Apr. 14, 2005), dismissing his

complaint under Rule 41 of the Rules of the Court of Federal Claims (RCFC) for “failure

. . . to prosecute or to comply with these rules or any order of court,” RCFC 41(b). The

real party in interest in this case is Curtis, Ltd., which existed at the time the contracts at

issue were entered into, and not Curtis in his individual capacity.                Therefore,

representation by counsel in the Court of Federal Claims was required. See RCFC
83.1(c)(8). Curtis could not substitute himself as a successor-in-interest as to claims of

Curtis, Ltd. against the United States because the Assignment of Claims Act invalidates

such transfers. 31 U.S.C. § 3727. Furthermore, Curtis’ claim is derivative in nature and

therefore must be brought in the name of the corporation. The trial court’s order that

Curtis either be represented by counsel as a shareholder of Curtis, Ltd., or substitute

Curtis, Ltd. as plaintiff to be represented by its own counsel, was proper. His failure to

comply with the order violated RCFC 41(b). Accordingly, we affirm.




05-5121                                     2